Case: 4:18-cr-01020-AGF-PLC Doc. #: 4 Filed: 12/13/18 Page: 1 of 2 PageID #: 10

                                                                                           fHLED
                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                              DEC X8 2018
                                   EASTERN DIVISION
                                                                                     U.S. DISTRtefCOURT
                                                                                   EASTERN DISiRICT OF MO
                                                                                          ST. LOUIS
 UNITED STATES OF AMERICA,

       Plaintiff,

 v.
                                                        4:18CR1020 AGF/PLC
 THOMAS CARL CRIMMINS,

       Defendant.

                    MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Robert F. Livergood, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests 'that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United ·

States Code, §3141, et seq. Further, the Government asserts:

        1.     Defendant is charged with Title 18, lJnited States Code, Sections 2252A(a)(5)(B)

(Possession of Child Pornography).

       2.      Pursuant to Title 18, United States Code, Section 3 l 42(g),

               (a) the weight of the evidence against defendant;

               (b) defendant's history and characteristics; and

               (c) the nature and seriousness of the danger to any person or the community that

       would be posed by defendant's release warrant defendant's detention pending trial.

       3.      There is a serious risk that the defendant will flee.

       4.      The defendant is a threat to the community.
 Case: 4:18-cr-01020-AGF-PLC Doc. #: 4 Filed: 12/13/18 Page: 2 of 2 PageID #: 11


           5.    There is a serious risk that the defendant will obstruct or attempt to obstruct

justice.                                                                         r
                                                   I

           WHEREFORE, the Government respectfully requests that the Court order the defendant

to be detained pending trial.


                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       Isl Robert F. Livergood
                                                       ROBERTF. LIVERGOOD
                                                       Assistant United States Attorney




                                                       2
